[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 10-12988                   FEB 3, 2011
                                                            JOHN LEY
                        Non-Argument Calendar                 CLERK
                      ________________________

                        Agency No. A089-250-183


FENG YING LIN,

                                                      lllllllllllllllllllllPetitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                   lllllllllllllllllllllRespondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (February 3, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
       Feng Ying Lin, a native and citizen of China, entered the United States

without a valid entry document on February 14, 2004. In August 2007, while

pregnant with her second child,1 Lin filed an application for asylum, withholding

of removal under the Immigration and Nationality Act (“INA”), and protection

under the Convention Against Torture (“CAT”). She represented in her

application that her mother and other family members as well as friends had been

forced to submit to sterilization pursuant to China’s family planning policy, and

that if returned to China after her child was born, she would be sterilized.

       On February 10, 2009, at a removal proceeding commenced by the

Department of Homeland Security (“DHS”), the Immigration Judge (“IJ”) denied

Lin’s application in full and ordered Lin removed to China. The Board of

Immigration Appeals (“BIA”) dismissed her appeal on June 2, 2010, and she now

petitions this court for review, contending that the BIA erred in concluding that

she failed to prove that she had a well-founded fear that, if returned to China, she

would be sterilized and subjected to economic persecution in the form of severe

fines as well.




       1
         Lin married her husband in the United States on July 17, 2007. Together, they have
two children born in the United States.

                                              2
      As an initial matter, Lin’s brief does not set forth an argument concerning

the denial of CAT relief. Therefore, Lin has abandoned this issue on appeal. See

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (holding

that, “when an appellant fails to offer an argument on an issue [such as CAT

relief], that issue is abandoned”).

      We review only the BIA’s decision, except to the extent that the BIA

expressly adopted the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). We review the BIA’s legal determinations de novo. Nreka v.

U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir. 2005). The BIA’s factual

determinations are reviewed under the substantial-evidence test, meaning that we

will not disturb those determinations “if . . . supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” De Santamaria v.

U.S. Att’y Gen., 525 F.3d 999, 1006 (11th Cir. 2008) (quotation omitted). We will

not reverse a factual determination “unless the record compels a contrary

conclusion.” Id.

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). To be eligible for asylum, the

applicant must prove that she is a “refugee” within the meaning of the INA. INA

§ 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). To establish asylum eligibility, the

                                          3
alien must, with specific and credible evidence, establish (1) past persecution on

account of a statutorily listed factor, or (2) a “well-founded fear” that the

statutorily listed factor, in this case political opinion, will cause such future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287.

      A well-founded fear of future persecution may be established by showing

(1) past persecution that creates a rebuttable presumption of a well-founded fear of

future persecution based on a protected ground, (2) a reasonable possibility of

personal persecution based on a protected ground, or (3) a pattern or practice in

the subject country of persecuting members of a statutorily defined group of which

the alien is a part. 8 C.F.R. § 208.13(b)(1), (b)(2)(i) and (iii). To establish the

possibility of personal persecution, the alien must present “specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution.”

Huang v. U.S. Att’y Gen., 429 F.3d 1002, 1009 (11th Cir. 2005) (quotation

omitted). In establishing any of the above, the alien must demonstrate that her fear

“is subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289.

“The subjective component is generally satisfied by the applicant’s credible

testimony that he or she genuinely fears persecution.” Id. “In most cases, the

objective prong can be fulfilled either by establishing past persecution or that he

or she has a good reason to fear future persecution.” Id.

                                            4
      Along with seeking asylum, the alien may also seek withholding of removal.

See INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). As the more-likely-than-not burden

of proving eligibility for withholding of removal is more stringent than the

well-founded-fear standard of proving eligibility for asylum, ineligibility for

asylum generally precludes withholding of removal eligibility. Al Najjar, 257
F.3d at 1292-93.

      The INA does not expressly define “persecution” for purposes of qualifying

as a “refugee.” See INA § 101(a)(42); 8 U.S.C. § 1101(a)(42). It does, however,

provide that:

      For purposes of determinations under this chapter, a person who has
      been forced to abort a pregnancy or to undergo involuntary
      sterilization, or who has been persecuted for failure or refusal to
      undergo such a procedure or for other resistance to a coercive
      population control program, shall be deemed to have been persecuted
      on account of political opinion, and a person who has a well founded
      fear that he or she will be forced to undergo such a procedure or
      subject to persecution for such failure, refusal, or resistance shall be
      deemed to have a well founded fear of persecution on account of
      political opinion.

INA § 101(a)(42)(B); 8 U.S.C. § 1101(a)(42)(B).

      The BIA has held that in order to qualify for asylum based on a violation of

China’s population control policy, the alien must show: (1) that the birth(s)

“violated family planning policies in that alien’s local province, municipality, or



                                          5
other locally-defined area,” and (2) “that current local family planning

enforcement efforts would give rise to a well-founded fear of persecution because

of the violation.” In re J-H-S-, 24 I. & N. Dec. 196, 197-98 (BIA 2007).

      Lin gave credible testimony as to her genuine fear of forced sterilization,

but the record does not compel the conclusion that she had an objectively

reasonable fear of sterilization. The letters from Lin’s friends and families were

not sufficiently reliable because the authors were interested parties and not subject

to examination under oath. Other documents Lin presented were unauthenticated,

and the reports she introduced failed to conclusively show that in the area of China

where she planned to live the government practiced coercive sterilizations.

Lin also failed to show that her economic situation in China would be such that

severe fines would amount to persecution.

      For the foregoing reasons, the petition for review is

      DENIED.




                                          6